                                                                            SO ORDERED.


                                                                             Dated: February 5, 2020




 1
                                                                            Eddward P. Ballinger Jr., Bankruptcy Judge
 2                                                                          _________________________________

 3                               UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF ARIZONA
 4

 s     In Re:                                                      Chapter 13
 6     STEVEN POULOS,                                              Case No. 2-19-bk-01458-EPB
 7                                                                 STIPULATED ORDER CONFIRMING
 8                                                                 SECONI) AMENDED CHAPTER 13
                                                                   PLAN
                                    Debtor.
 9

10

11
             The Second Amended Chapter 13 Plan having been properly noticed out to creditors and any
12   objection to confirmation having been resolved,

13          IT IS ORDERED confinning the Second Amended Plan of the Debtor as follows:

14          (A)     INCOME SUilMITTED TO THE PLAN. Debtor shall submit the following amounts
                    of future income to the Trustee for distribution under the Plan.
15
                  (l) Future Earnings or Income. Debtor shall make the following monthly Plan payments:
16
                    Months                    Amount
17                  1-5                       $525.00
                    6                         $425.00
18                  7-60                      $515.00

19          The payments are due on or before the 13th day of each month commencing March, 2019. Debtor
            is advised that when payments are remitted latet additional interest may accrue on secured debts,
20          which may result in a funding shortfall at the end of the Plan term. Any funding shortfall must be
            cured before the plan is deemed completed.
21
            The Debtor shall provide, directly to the Trustee copies of their foderal and state income tax
22          returns for post-petition years 2019 --� 2022 within 14 days of filing them.

23

24
                           (a) Debtor's 2018�2022 net tax refunds shall be turned over to the Trustee within
25                             14 days of receipt as a supplemental Plan payment.

26
                                                     Page I of3             lnre:.__�
                                                                            Case No. ___



Case 2:19-bk-01458-EPB             Doc 46 Filed 02/05/20 Entered 02/05/20 10:09:36                           Desc
                                    Main Document    Page 1 of 3
 1       (B)   DURATION. This Plan shall continue for 60 months from the first regular monthly
               payment described in Paragraph (A)(l) above. If at any time before the end of the Plan
 2             period all claims are paid, then the Plan shall terminate. In no event will the term of the
               Plan be reduced to less than 60 months, exclusive of any property recovered by the
 3             Trustee, unless all allowed claims are paid in full.

 4       (C)   CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified as
               listed below. The Plan and this Order shall not constitute an infonnal proof of claim for
 5             any creditor. This Order does not allow claims. Claims allowance is detennined by § 502
               and the Federal Rules of Bankruptcy Procedure. The Trustee shall receive the percentage
 6             fee on the Plan payments pursuant to 28 U.S.C. § 586(e), then the Trustee will pay
               secured creditors or allowed claims in the following order:
7

 8             (1) Administrative expenses:

 9                 Attorney Fees. Law Offices of Timothy D. Ducar, PLC, shall be allowed total
                   compensation of $2,190.00. Counsel received $2,190.00 prior to filing this case and
10                 will not be paid by the Chapter 13 Trustee.

11             (2) Claims Secured by Real Prot1erty:

12                    (a) None

13
               (3) Claims Secured by Person~! Property:
14

15                    (a) None

16
               (4) !)nsecured Priority Claims:
17
                      (a) None
18
               (5) Surrendered Property. Upon confirmation of this plan or except as otherwise ordered
19                 by the Court, bankruptcy stays are lifted as to collateral to be surrendered. Such
                   creditor shall receive no distribution until the creditor timely files a claim or an
20                 amended proof of claim that reflects any deficiency balance remaining on the claim.
                   Assuming the creditor has an allowed proof of claim, should the creditor fail to file
21                 an amended claim consistent with this provision, the Trustee need not make any
                   distributions to that creditor. Debtor to surrender the following property:
22
                      (a) Deer Valley Credit Union, 2006 Lexus
23                    (b) Greensky, LLC, Residential Solar Panels

24             (6) Other Provisions.

25                    (a) Before the plan may be deemed complete and the Debtor granted a discharge,
                          the Debtor must pay a minimum of$18,135.31 to unsecured claims.
26
                                                 Page 2 of 3             In re:._____________
                                                                         Case No. _ __




Case 2:19-bk-01458-EPB        Doc 46 Filed 02/05/20 Entered 02/05/20 10:09:36                           Desc
                               Main Document    Page 2 of 3
   1
                      ('1) !lnseouroo Nopw:t9rJn'. Cl!!il;J!!. Claims allowance is determined by § 502 and the
   2                         Federal Rules of Bankruptcy Procedure, Allowed unsecured claims shall oo paid pro
                             rata the balance of the payine.nts under the Plan and any unsecltt'ed debt balance
   3                         remaining unpaid upon wmpMion of the Plan ma.y be discnarged as provided in t 1
   4
                             u.s.c. § 1328.
   5            (0)   ElrFECTIVE DATE AMJVESTING. The effective date of the Plan shall be the date
                                                  the
                      of this Order. Property of eiitate vests in DebtQrs upon con.flrmation, subject to tlte
   6                  rlghts of' the Ttustee to assert a claim to any addidonal property of the esmte pursuant to
                      11 u.s.c. § 1306.
   7

   8

   9                                           ORDER $10NED ABOVE

  10                                     Russell Brown
       Approved. as to Form and Content By;
  11                                     2020.01.30 18:19:03
                                         -07'00'
  12
       Ruswll Brown, Trus(ee
  13
          r-.
            A


  -£
  C. f:"timothy D. Ducar
  15   Attorney for Debtor

  16

  17
     The Debtor Certifies: All required State and Federal income tax rerums have been.filed •. 'No domesiic
  18 support obligation is owed or, ifowed, such payments are current since the filing of the Petition.




  21




  24

  25


                                                                                lrwJ:,__ _ _ _ __
                                                                                Ca.rcNo._ _




Case 2:19-bk-01458-EPB               Doc 46 Filed 02/05/20 Entered 02/05/20 10:09:36                                Desc
                                      Main Document    Page 3 of 3
